Case 8:18-cv-00901-MSS-AAS Document 43 Filed 12/10/18 Page 1 of 4 PageID 462



                               UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

DONALD ANDERSON,                                                          Case No.: 8:18-cv-00901-MSS-AAS

       Plaintiff,
vs.
THADDEUS MICHAEL BULLARD
SR. a/k/a TITUS O’NEIL; and WORLD
WRESTLING ENTERTAINMENT, INC.,

       Defendants.
_____________________________________ /
                    PLAINTIFF’S MOTION TO COMPEL
              DEFENDANT, THADDEUS MICHAEL BULLARD, SR.,
       TO RESPONED TO REQUEST TO PRODUCE AND INTERROGATORIES

       Plaintiff, DONALD ANDERSON, by and through undersigned counsel and pursuant to

Rule 37, Federal Rules of Civil Procedure and Rule 3.04, Local Rules for the Middle District of

Florida, respectfully requests this Court enter an Order directing Defendant, THADDEUS

MICHAEL BULLARD, SR. a/k//a TITUS O’NEIL, to respond to Plaintiff’s Request to Produce

and Interrogatories, and in support, states the following:

       1.        On March 21, 2018, Plaintiff initiated this action against Defendant, THADDEUS

MICHAEL BULLARD SR. a/k/a TITUS O’NEIL (“BULLARD”), after Plaintiff was physically

attacked by BULLARD.

       2.        On June 15, 2018, this Court entered its Case Management and Scheduling Order

(Doc. 27) requiring Mandatory Initial Disclosures be completed by August 10, 2018, which

BULLARD and Plaintiff complied with.

       3.        On September 26, 2018, Plaintiff served BULLARD with Interrogatories and

Request for Production, which are attached to this Motion to Compel as Exhibit “A.”


                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43 Filed 12/10/18 Page 2 of 4 PageID 463



       4.        Prior to the responses being due to these discovery requests, BULLARD’S

counsel’s office contacted undersigned’s office and requested a one (1) week extension to

respond, which undersigned agreed to.

       5.        On November 5, 2018, BULLARD’S counsel’s office contacted undersigned’s

office again and requested an additional one (1) week extension to respond, which undersigned

agreed to as well.

       6.        After the second one (1) week extension had passed, BULLARD’S counsel

contacted undersigned by telephone and requested an additional extension until November 30,

2018 to provide the discovery responses, which undersigned agreed to.

       7.        Despite being provided three (3) extensions, BULLARD failed to provide

Plaintiff with the discovery responses.

       8.        On November 30, 2018, undersigned sent an email to BULLARD’S counsel

requesting that the discovery responses be provided no later than December 6, 2018. A copy of

this email is attached hereto as Exhibit “B.”

       9.        BULLARD’S counsel did not respond to this email and Plaintiff has still not

received BULLARD’S discovery responses.

                                        MEMORANDUM OF LAW

       Pursuant to Federal Rules of Civil Procedure 33(b)(2) and 34(b)(2), a party served with

Interrogatories and a request to produce documents must serve answers and any objections

within 30 days after being served with these discovery requests. Although the parties agreed to a

longer period of time for BULLARD to respond to the discovery, BULLARD still did not

respond within the agreed upon time frame. Pursuant to Federal Rule of Civil Procedure

37(a)(1), a party may move for an order compelling disclosure or discovery when a party fails to


                                                           2
                                               METTS LEGAL, P.A.
            320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43 Filed 12/10/18 Page 3 of 4 PageID 464



answer an interrogatory under Rule 33 or fails to produce documents under Rule 34. Here,

BULLARD has not provided any response to Plaintiff’s Interrogatories or Request for

Production.

                                                CONCLUSION

       Plaintiff respectfully requests that this Court enter an Order directing BULLARD to

comply with his basic discovery obligation by responding to Plaintiff’s Interrogatories and

Request to Produce, and to grant any further relief the Court deems necessary and appropriate

under the circumstances.

                                       RULE 37 CERTIFICATION

       Undersigned counsel certifies that undersigned has in good faith conferred with

BULLARD’S counsel in an effort to obtain the requested discovery without court action and to

date has been unable to obtain the requested discovery responses from BULLARD.

                                    RULE 3.01(g) CERTIFICATION

       Undersigned counsel hereby certifies that undersigned conferred with counsel for

BULLARD and an agreement on the resolution of the issues raised in this motion could not be

reached.




                                                          3
                                              METTS LEGAL, P.A.
           320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
Case 8:18-cv-00901-MSS-AAS Document 43 Filed 12/10/18 Page 4 of 4 PageID 465



                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was served on this 10th day of December, 2018

through electronic mail to Daniel A. Shapiro, Esq., Cole, Scott & Kissane, P.A., 4301 West Boy

Scout   Boulevard,      Suite     400,     Tampa,       Florida     33607,      at   dan.shapiro@csklegal.com,

christopher.donegan@csklegal.com,                             dorice.voecks@csklegal.com                      and

alice.hartranft@csklegal.com,            Counsel        for       Defendant,         WORLD            WRESTLING

ENTERTAINMENT, INC; and to Mario E. Torres, Esq., Torres Benet, 5308 Van Dyke Road,

Lutz, Florida 33558, at mariotorres@torresbenet.com and eservice@torresbenet.com, Counsel

for Defendant, THADDEUS MICHAEL BULLARD SR. a/k/a TITUS O’NEIL.



                                                               /s/Derek Metts
                                                               DEREK L. METTS
                                                               FBN: 081708
                                                               METTS LEGAL, P.A.
                                                               320 Maitland Avenue
                                                               Altamonte Springs, Florida 32701
                                                               Tel.: 321.422.0430
                                                               Fax.: 321.422.0499
                                                               derek.metts@mettslegal.com
                                                               laura.dowdell@mettslegal.com
                                                               Counsel for Plaintiff




                                                          4
                                              METTS LEGAL, P.A.
           320 Maitland Avenue, Altamonte Springs, Florida 32701 | Office: 321.422.0430 | Fax: 321.422.0499
